Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 16, 2016

                                           No. 04-16-00590-CV

                    IN RE THE GOODYEAR TIRE & RUBBER COMPANY

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On September 16, 2016, Relator filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition for writ of
mandamus in this court no later than October 3, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency relief is GRANTED. The trial court’s Order signed on
August 31, 2016, ordering Relator to comply with the December 2, 2015 “Order on Motion to
Compel Production of Tire Building Machines Subject to Limitations and Confidentiality” is
stayed pending final resolution of the petition filed in this court.


           It is so ORDERED on September 16, 2016.


                                                       PER CURIAM



           ATTESTED TO: __________________________________
                        Keith E. Hottle, Clerk


1
 This proceeding arises out of Cause No. 13-06-12009-DCVAJA, styled Elvia Munoz et al v. D.G.J. Transport Inc.,
and The Goodyear Tire and Rubber Co., pending in the 365th Judicial District Court, Dimmit County, Texas, the
Honorable Amado J. Abascal, III presiding.